BENIHANA ANNOUNCES FINAL SHAREHOLDER VOTE RESULTS Stockholder Approval of Reclassification Proposal Certified; Class A Common Shares to Cease Trading Effective Today at Close of Market MIAMI, Nov. 29, 2011 Benihana Inc. (NASDAQ: BNHN), operator of the nation’s largest chain of Japanese theme and sushi restaurants, today announced that the results of the vote held at the November 17, 2011 Special Meeting of Stockholders have been certified as final.Stockholders in all classes voted in favor of the reclassification proposal (the “Reclassification”) that will simplify the Company’s capital structure by reclassifying each share of Class A Common Stock into one share of Common Stock. The restated certificate of incorporation has been filed with and certified by the Delaware Secretary of State. Additionally, trading in the Class A Common Shares has now ceased, and each outstanding share of Class A Common Stock will automatically be reclassified into one share of Common Stock without any action required on the part of the Class A stockholders.Information will be provided to holders of Class A Common Stock on the exchange of the Class ACommon Stock certificates into Common Stock certificates. Richard C. Stockinger, Benihana Inc.’s Chairman, Chief Executive Officer, and President, commented, “We are extremely pleased by the support we received from all classes of stockholders. We believe these results demonstrate our stockholders’ shared belief with Benihana’s Board and management team that the Reclassification will simplify the capital structure, improve transparency and liquidity, increase flexibility to pursue strategic opportunities and strengthen corporate governance. “Our primary focus continues to be on our mission of providing our guests with outstanding food quality and superior customer service in the context of our unique and entertaining service model.By maintaining this focus, we are confident that we will continue to build on our strong performance momentum and enhance overall shareholder value,” Stockinger concluded. About Benihana Headquartered in Miami, Benihana Inc. (NASDAQ GS: BNHN, BNHNA) is the nation's leading operator of Japanese theme and sushi restaurants with 96 restaurants nationwide, including 63 Benihana restaurants, eight Haru sushi restaurants and 25 RA Sushi restaurants. In addition, 18 franchised Benihana restaurants are operating in the United States, Latin America and the Caribbean. To learn more about Benihana Inc. and its three restaurant concepts, please view the corporate video at www.benihana.com/about/video. 1 Safe Harbor Statement Except for the historical matters contained herein, statements in this press release are forward-looking and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Investors are cautioned that forward-looking statements involve risks and uncertainties that may affect the business and prospects of the Benihana, including, without limitation: risks related to Benihana's business strategy, including the Renewal Program and marketing programs; risks related to Benihana's ability to operate successfully in the current challenging economic environment; risks related to Benihana's efforts to strengthen its Benihana Teppanyaki concept and build its RA Sushi and Haru brands; and other risks and uncertainties that may cause results to differ materially from those set forth in the forward-looking statements. Past performance may not be indicative of future results. Although Benihana believes the expectations reflected in such forward-looking statements are based upon reasonable assumptions, there can be no assurance that its expectations will be realized. In addition to the risks and uncertainties set forth above, investors should consider the risks and uncertainties discussed in Benihana's filings with the Securities and Exchange Commission, including, without limitation, the risks and uncertainties discussed under the heading "Risk Factors" in such filings. Benihana does not undertake any obligation to publicly update any forward-looking statement to reflect events or circumstances after the date on which any such statement is made or to reflect the occurrence of unanticipated events. Media Contact Jeremy Fielding / Anntal Silver Kekst and Company (212) 521-4800 2
